Brower, J.
This action was consolidated in the trial court with Misle v. Miller, ante p. 113, 125 N. W. 2d 512. In turn it was consolidated in this court for briefing and hearing.
It was to recover the penalties sought to be imposed by the assessor of Lancaster County on the same return for taxes made by the plaintiffs Misle in 1959.
The two actions were necessary because the city of Lincoln collects its own taxes under the provisions of Chapter 15, article 8, R. R. S. 1943.
This action was against the defendants Carl E. Berg in his capacities as treasurer of Sanitary District No. 1 of Lancaster County and treasurer of Lancaster County, and Frank J. Miller as treasurer of School District No. 1 of Lancaster County. ...
*126The subdivisions of which they were treasurers were also made parties defendant by an amended petition.
The amended petition contains three causes of action, two against Berg and one against Miller as treasurers of said subdivisions, the several causes including as defendants the corresponding subdivisions of which Berg and Miller were such treasurers.
Each cause, aside from the parties defendant and the amount of the penalty payment to each treasurer, is in substance the same- as set out in Misle v. Miller, supra. Similar demurrers filed by all parties defendant were sustained by the trial court and the several causes were dismissed from which judgment the plaintiffs appealed.
The same questions are involved and the decision in Misle v. Miller, supra, is controlling herein.
For the reasons set out in the cited case the judgment of the trial court in sustaining the demurrers and dismissing the causes set out in the amended petition is reversed and the cause is remanded for further proceedings.
Reversed and remanded.